Campbell, C. J.,
delivered the opinion of the court.
The appellee being a mere agent was not liable for an omission of duty except to his principal. Story on Agency, §§ 308, 309; Wharton on Agency, §§ 535, 536 ; Dunlap’s Paley’s Agency 396.
The proposed amendment would not have made the declaration good, for whatever motive operated on the agent, the charge against him was only that he had failed to do, and not that he had done anything maliciously, and for nonfeasance or omission to act at all the agent is answerable only to his employer.

Affirmed.